Citation Nr: 1042416	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-24 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for skin cancer, to 
include as due to exposure to Agent Orange.  

2.  Entitlement to an effective date prior to August 31, 2007 for 
the award of an increase in the evaluation in effect for genital 
herpes of the shaft of penis, buttocks, and suprapubic region to 
60 percent.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that determined that 
new and material evidence sufficient to reopen the Veteran's 
claim for service connection for skin cancer had not been 
received.  Additionally, a February 2010 rating decision, in 
pertinent part, increased the evaluation in effect for genital 
herpes of the shaft of the penis, buttocks, and suprapubic region 
to 60 percent effective August 31, 2007.

The appeal concerning the skin cancer claim was previously before 
the Board in January 2006 and December 2008 and was remanded for 
additional development.  The issue has been returned to the Board 
for further appellate consideration.  

The appeal concerning the effective date assigned for the 
increased rating for genital herpes of the shaft of the penis, 
buttocks, and suprapubic region is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  The April 1994 rating decision that denied service connection 
for skin cancer is final.

2.  The evidence received since that April 1994 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim for service connection for skin cancer.




CONCLUSION OF LAW

As new and material evidence has been received, the claim of 
entitlement to service connection for skin cancer is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) 
redefined VA's duty to assist a claimant in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to reopen 
the claim for service connection for skin cancer, and the finding 
that remand for additional development of the claim on the merits 
is required, the Board finds that no further discussion of VCAA 
compliance is warranted at this time.


Analysis

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for skin cancer was previously denied by a 
rating decision dated in April 1994 because skin cancer was not 
shown in service or any presumptive period and was not a disorder 
presumptively linked to Agent Orange exposure.  The evidence of 
record at the time of that decision included service treatment 
records which were negative for skin cancer, but did show 
dermatitis of the penis and suprapubic region.  Service 
connection for dermatitis in that area was established in a 1967 
rating decision.  The other evidence of record at that time 
included private treatment records dated in 1977, VA outpatient 
records dating from 1992 to 1993, and VA examination reports 
dated in August 1967, November 1967, and November 1992.  The VA 
examinations in 1967 were negative for any complaints or findings 
of skin cancer.  A November 1992 outpatient report noted a 
history of basal cell carcinoma on the left ear removed in 1985 
or 1986.

The evidence received subsequent to the April 1994 rating 
decision includes additional VA treatment records dating from 
1985 through 2009, a VA examination report from February 2009, 
private treatment records, and medical treatise information 
provided by the Veteran.   

The additional evidence reflects continued treatment for multiple 
skin conditions, and notes a history of squamous cell carcinoma 
on the Veteran's left ear, with no evidence of recurrent disease.  
Excerpts from The Merck Manual that the Veteran provided state 
that the incidence of squamous and basal cell carcinoma in fair, 
light skinned people is directly proportional to the total annual 
sunlight in the area.  It was further stated that such lesions 
are especially common in those who were extensively exposed to 
sunlight as children and teenagers and in sportsmen, farmers, 
ranchers, sailors and frequent sunbathers.  An excerpt from 
Primary Dermatology Care submitted by the Veteran notes that sun 
induced damage to epidermal cells, cumulative from birth, causes 
a proliferation of abnormal, premalignant cells that may 
eventually transform into squamous cell carcinoma.  

The record reflects the Veteran was an aircraft mechanic in 
service.  His service treatment records do not reflect complaints 
of or treatment for sunburn.  A June 1985 VA outpatient report 
noted that the Veteran "rejects the use of sunscreen but states 
he stays out of the sun."  A 1993 statement from the Veteran 
indicated that in the 1970s he worked as a teacher and a junior 
varsity football coach, but quit coaching in 1975 due to ankle 
problems.  

The Veteran contends that he spent from age 18 to 22 in sunlight 
for 8 to 12 hours per day as an aircraft mechanic, and that such 
caused his skin cancer.  The medical treatise evidence the 
Veteran submitted suggests that sun exposure causes or 
contributes to skin cancer.  Thus, after resolving all doubt in 
the Veteran's favor, the Board finds the recently received 
evidence is both new and material, and the claim for service 
connection for skin cancer is reopened.  

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for skin cancer is reopened, 
and to this extent only the appeal is granted.


REMAND

Reopening the claim for service connection for skin cancer does 
not end the inquiry.  The claim must still be addressed on the 
merits.  However, additional development is necessary before such 
action can be taken.

The Veteran contends that he spent from age 18 to 22 in sunlight 
for 8 to 12 hours per day as an aircraft mechanic, and that such 
caused his skin cancer.  The medical treatise evidence the 
Veteran submitted suggests that sun exposure causes or 
contributes to skin cancer.  

A November 1992 outpatient report noted a history of basal cell 
carcinoma on the left ear removed in 1985 or 1986.  Other 
treatment records reflect a history of squamous cell carcinoma on 
the Veteran's left ear, with no evidence of recurrent disease.  

The record reflects the Veteran was an aircraft mechanic in 
service.  His service treatment records do not reflect complaints 
of or treatment for sunburn.  A June 1985 VA outpatient report 
noted that the Veteran "rejects the use of sunscreen but states 
he stays out of the sun."  A 1993 statement from the Veteran 
indicated that in the 1970s he worked as a teacher and a junior 
varsity football coach, but quit coaching in 1975 due to ankle 
problems.  

In light of the above, the Board finds that a VA examination and 
opinion is necessary in this case, and such should be 
accomplished on remand.

In addition, a February 2010 rating decision, in pertinent part, 
increased the evaluation in effect for genital herpes of the 
shaft of penis, buttocks, and suprapubic region to 60 percent 
effective August 31, 2007.  In a statement received by VA in 
April 2010, the Veteran expressed disagreement with the effective 
date assigned for the increased evaluation.  Accordingly, the 
Board is required to remand this issue to the RO for the issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  After the RO has issued the statement of the case, 
this claim should be returned to the Board only if the Veteran 
perfects the appeal in a timely manner.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 38 
C.F.R. § 19.26, including issuance of a 
statement of the case, so that the Veteran 
may have the opportunity to complete an 
appeal on the claim for entitlement to an 
earlier effective date for an increased 
evaluation of genital herpes of the shaft 
of penis, buttocks, and suprapubic region 
by filing a timely substantive appeal.  
This claim should only be returned to the 
Board if a timely substantive appeal is 
filed.

2.  The Veteran should be afforded a VA 
skin examination to determine the current 
existence and nature of any skin cancer and 
to obtain an opinion as to whether such 
disorder is possibly related to service.  
The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether any current skin 
cancer is found, and the type of such.  In 
addition, the examiner should provide an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
(50 percent probability) that the Veteran's 
prior skin cancer or any current skin 
cancer is related to sun exposure during 
service rather than pre- or post-service 
sun exposure.  The examiner should provide 
a rationale for all opinions expressed. 

3.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If the claim for service connection for 
skin cancer remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


